ECOSYSTEM CORPORATION One Penn Plaza, Suite 1612 New York, NY 10119 May 25, 2010 Via EDGAR John Reynolds Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Ecosystem Corporation Supplemental Responses Submitted March 31 and April 9, 2010 Re Forms 10-K and 10-K/A for Fiscal Year Ended December 31, 2008 and Filed April 15 and May 20, 2009, respectively File No. 0-32143 Dear Mr. Reynolds: This letter is in response to your letter to the undersigned dated April 27, 2010. The Company is preparing a response that will be submitted on or before Friday, May 28, 2010. Sincerely, /s/ Kevin Kreisler Kevin Kreisler Chief Executive Officer
